Order entered August 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00453-CV

                                PRISCILLA BOUIE, Appellant

                                                V.

                   KIRKLAND’S STORES, INCORPORATED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00666-2011

                                            ORDER
        We received appellant’s principal brief on February 4, 2013. After we gave her notice

that the brief was defective in several respects, appellant filed an amended brief on February 21.

Appellee then filed its brief on March 1. Appellant sought an extension of time to file her reply

brief, and we extended her deadline to April 21. On April 22, she filed another motion for

extension of time, seeking a ninety-day extension of time to file “Petitioner's Brief on the

Merits” on or before July 22. We construe this motion as a motion for extension of time to file a

reply brief.

        Appellant did not file a reply brief within the ninety-day time period she requested in her

motion.    Accordingly, appellant’s April 22, 2013 Motion for Extension of Time to File

Petitioner’s Brief on the Merits is DENIED.
/s/   KERRY P. FITZGERALD
      JUSTICE